Civil action, to recover damages for an alleged breach of contract relating to the cutting and hauling of certain cord-wood.
Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did the defendant enter into the contract with plaintiff, as alleged in the complaint? Answer: `Yes.'
"2. Did the defendant breach its contract with the plaintiff? Answer: `Yes.' *Page 785 
"3. What damages, if any, is the plaintiff entitled to recover of the defendant by reason of said breach? Answer: `$924.50.'"
From a judgment on the verdict in favor of plaintiff, the defendant appealed.
A careful perusal of the present record leaves us with the impression that the case has been tried substantially in accordance with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The verdict and judgment will be upheld.
No error.